Title: To Thomas Jefferson from the Abbé Piattoli, 9 March 1790
From: Piattoli, Abbé
To: Jefferson, Thomas



Varsovie ce 9. Mars 1790.

L’éloignement où nôtre destinée nous a placés l’un de l’autre, Monsieur et trés Respectable Ami, n’aura pas, j’espère, affaibli chez vous les sentimens de bontés dont vous m’avez honoré, comme il n’affaiblira jamais la reconnaissance. et L’estime que je vous ai vouées depuis mon Séjour de Paris. Les papiers publics m’ont annoncé la nouvelle place que vôtre Nation vient de vous confier. Mes félicitations sont pour elle autant que pour vous, Monsieur, et je crois qu’il n’y aura que les Etats-Unis, où ce compliment puisse se trouver juste à la lettre.
Hélas! Les Gazettes d’Europe ne vous diront rien de moi. Né sans Patrie, obligé d’en chercher une depuis longtems, tout mon bonheur se borne à la trouver. Je touche peut être à ce moment, et je me hâte de vous le mander dans la certitude que cette nouvelle vous fera plaisir, non seulement à cause de moi, mais aussi parce qu’elle est accompagnée de détails qui font honneur à une brave nation et aux progrès de nôtre Siècle.
À mon arrivée à Varsovie les lettres de nôtre. Ami Mazzei et une prévention que j’y ai trouvée généralement etablie en ma faveur, m’ont appellé auprès du Roi. Les sentimens de ce Prince, homme et Citoyen, tels que je les ai reconnus à mon retour, L’estime uni  verselle que lui accordent tous les meilleurs patriottes, le bien que j’espérais de faire à un païs qui en a le plus grand besoin, ne m’ont pas permis de balancer un instant. Je suis à Lui par amitié et par estime, et je suis heureux parce que je tiens à un homme qui n’est heureux lui-même qu’en fesant le bonheur de ses Concitoyens et de tout ce qui L’entoure.
La part que vous avez toujours pris, Monsieur, à ce qui regarde la Pologne, et celle que vous voulez bien prendre à moi, m’encouragent à vous entretenir de nos afaires. Il doit d’ailleurs vous être agréable de lire qu’une nation jadis célébre dans l’histoire et tombée dans l’avilissement se réléve pour reprendre sa place parmi les Puissances.
Voila, Monsieur et trés Respectable Ami, à quoi nous en sommes présentement.
La Pologne outrée contre la Russie qui la gouvernait jusqu’ici avec un scéptre de fer, animée contre l’autriche dont les projets favorisaient cet Empire, a prêté l’oreille aux offres de la Prusse, qui l’ayant soustraite au joug Moscovite, lui demande son alliance. Les Turcs, les Suédois, les Anglais ont appuyé ces offres, et l’alliance sera conclue dans quelques jours. Tous les esprits sont réunis dans ce plan, et on peut dire que depuis bien des siecles la Pologne n’a mis tant d’accord et tant de suite dans ses délibérations. A la vue du danger dont nous menaçait la joinction des deux Cours Imperiales, tous les partis se sont évanouis, et à la reserve d’un trés petit nombre de mauvais Citoyens, tout chez nous ne respire que Patriottisme et indépendence.
On a commencé par proposer une réforme générale dans nôtre Monstrueuse Constitution, et les Articles fondamentaux de cette reforme ont été reçus aux applaudissemens unanimes de la Nation. Je prends la liberté de vous en envoyer une esquisse; et lorsque vous voudrez bien reflêchir aux obstacles de tout genre qui ont empêché de mieux faire, vous trouverez que telle qu’elle va devenir, nôtre Constitution est un chef d’oeuvre.
On a établi avec un zèle étonnant les impôts que nôtre noblesse n’avait jamais connûs, et ce qui plus est, les dons patriottiques se multiplient tous les jours. Il y a tel particulier qui diminue son revenu de la moitié pour sacrifier l’autre à la Patrie. Le Roi a cedé à l’Etat un revenû annuel de 300.m. florins, et après un discours trés énergiques qu’il tint il y a quelques jours, à la diéte, en donnant ses diamans pour la valeur de 600.m. florins, il obtint de la nation le don patriottique d’un impôt sur les feux, qu’on proposa extraordinairement  au mois de Mars, et qui portera au trésor public la somme de onze à douze millions de florins.
On a sur pied et tout prêtes à marcher une tres bonne armée de 45. mille hommes, qui au mois d’avril doit être de soixante mille. Il est incroyable qu’on ait pû faire tant de choses en si peu de tems et avec des si mauvais outils.
Les principes qui dominent surtout dans nos jeunes gens, sont ceux de nos meilleurs philosophes, et vous entendrez avec plaisir que le Fédéraliste est connû et gouté chez nous au point, qu’on en a fait usage dans plusieurs écrits patriottiques qui sortent de toutes nos presses.
La liberté des serfs, et l’admission des villes aux délibérations de la diète, ainsi que la succession du trône, ont produit des discussions intéressantes, et on doit éspérer d’apres le nombre des citoyens éclairés, qui desirent ces trois points, qu’on reussira à les établir. Vous ne vous etonnez pas sans doute que je souhaite un Roi successif. L’histoire de nos interregnes, et nôtre position géographique vous diront tout ce que pourrais dire là-dessus.
Il faut cependant avouer qu’on doit infiniment au zèle actif et merveilleux d’un homme de Gênie que la Cour de Berlin nous a envoyé. C’est le Marquis de Lucchesini l’Ami et le compagnon des heures littéraires de Frédéric. M. le Maréchal Potocki, homme unique, l’a secondé. Mais la sagesse, la modération, la perspicacité, la prévoyance, les sacrifices, les précautions, et toutes les vertus civiques, que le Roi a sçû deployer dans cette position critique, ont infiniment rélévé sa réputation politique, et contribué le plus à achever ce grand ouvrage.
Voici une esquisse de nôtre Constitution.
La Nation ne sera plus composée de Nobles seulement. On se propose de comprendre sous ce nom les bourgeois et les païsans libres dont le nombre augmente tous les jours soit par l’arrivée de colons étrangers, soit par les émancipations fréquentes, que nos seigneurs s’empressent de faire.
La réprésentation des Palatinats sera reglée en raison composée de la population et de la contribution.
Les circonstances demandent pour à présent qu’on ne reconnaisse pour citoyens-actifs que les hommes-libres au dessus de 20.m. fl[orins,] propriétaires d’un fond quelconque soit à vie, soit en héritage, payant leur contribution et ayant juré la présente constitution.
La pluralité simple décidera dans toutes les délibérations. On a proscrit à jamais les deux monstres du liberum-veto et des diétes-Confédérées.

La Nation se reserve éxclusivement 1°. le droit de se donner une Constitution, et de la changer au besoin. 2°. de choisir ses Réprésentants, de leur donner ses instructions, et de leur demander compte de leur gestion.
Elle aura des Réprésentans pour ce qu’on appelle des Conventions que l’on tiendra régulièrement de 20. en 20. ans pour la revision de la Constitution et la réforme des abus; ou éxtraordinairement dès que les ⅘ des Palatinats le demanderont.
Elle remet ses autres fonctions aux différents corps qu’elle va constituer comme il suit:
Le Corps législatif sera la diéte. Elle est partagée en deux chambres qui agiront séparément. L’une est composée des représentans à vie, et n’ayant aucune instruction. C’est le Senat, dont les membres seront présentés par les Palatinats, et nommés par le Roi. L’autre est la Chambre des Nonces, qui seront envoyés par les Palatinats, qui demeureront deux ans en place, et qui agiront d’après leurs instructions sur quelques points, et seront libres de suivre leur prudence sur quelques autres, sauf à en rendre compte à leurs Comméttans.
Les lois devront étre approuvées par les deux chambres. Après quoi elles séront présentées au Roi dans son Conseil, qui aura le Veto suspensif et motivé à peu prés comme le Président des Etats-Unis.
Ce même Corps législatif aura la décision des Impôts, les traités et alliances, la paix et la guerre; la monnaye, les poids et mesures, les établissemens militaires, et l’examen supreme de toutes les branches du pouvoir éxécutif et de l’administration. Hors les loix et les impôts, sur les autres afaires la diéte agira indépendemment de toute instruction.
Les diétes se tiendront régulièrement de 2. en 2. ans; mais au besoin, les chambres seront toujours prêtes à se rassembler. Leur convocation appartient au Roi; mais la Constitution fixe des cas où elles n’auront besoin de l’acte de Convocation, s’il arrive qu’on le néglige.
Le pouvoir éxécutif est confié dans les Palatinats à des Commissions Palatinales, qui sont proprement des administrations-Provinciales, et qui surveilleront toutes les branches de l’administration, et éxécutives dans leur ressort.
Ces Commissions aboutiront toutes à 4. Commissions Supérieures qui résideront dans la Capitale, sçavoir 1°. du Trésor, 2°. de Guerre, 3°. de Police, 4°. d’Education Nationale. La subordination que les Commissions Palatinales devront à ces 4. Commissions  Supérieures se réduit à rendre compte de leurs opérations, et à en recevoir les ordres sur tous les objets qui ne seront pas fixés dans les régléments préscrits à chacune.
Les 4. Commissions Supérieures seront composés de membres choisis par la diéte et nommés par le Roi, et qui demeureront en place 4. ans. Elles seront presidés par les Ministres, c’est à dire les Grands Trésoriers, Maréchaux, Généraux, Chanceliers, dont la présidence durera deux ans pour se succéder à tour de rôle, étant quatre dans chacune de ces places, c’est à dire deux pour la Pologne et deux pour la Lithuanie, comme ci-devant.
Ces 4. Commissions aboutiront elles-mêmes au Conseil-Suprême de Surveillance qui sera proprement le Siége du pouvoir éxécutif. Douze Membres le composeront, dont les deux tiers seront choisis par la diéte et nommés par le Roi, et les quatre autres élus immédiatement par Sa Majesté. La subordination ou les rapports des 4. Commissions à ce Conseil sont les mêmes que ceux des Compagnies Palatinales à ces 4. Commissions Supérieures.
Le Conseil de Surveillance sera présidé par le Roi, qui aura voix prépondérante. Toutes les branches administratives et éxécutives dependront ainsi de ce Corps, qui aura éxclusivement le département des afaires du droit des Gens, ou étrangéres, pour tout ce qui regarde leur éxécution, suivant les traités.
Le Roi sera succéssif. Ses prérogatives sont à peu près celles du Président des Etats Unis, hors la nomination de quelques charges qui depend de la présentation.
En tems de guerre, il commandera Summo jure les forces de la Republique; mais ces forces, ainsi que la guerre elle-même, seront décrétées par la diéte. L’armée en tems de paix n’en dependra qu’autant qu’il préside le Conseil de Surveillance. Au reste les rapports de l’Armée avec le Gouvernement sont bornés à toutes les opérations ordinaires. Tout amas, ou mouvement éxtraordinaire qui n’est point fixé par la loi, demande la présence de la diéte, qui s’assemblera ipso facto.
Le pouvoir judiciaire est exercé par les Tribunaux graduellement subordonnés dans chaque Palatinat. Deux Tribunaux Suprêmes dont l’un en Pologne, l’autre en Lithuanie, feront le dernier ressort. Pour les causes criminelles la peine de mort sera signée par le Roi.
Un Tribunal de Léze-Nation sera nommé à chaque diéte pour durer deux ans. Il jûgera la conduite du Ministère, des Commissions supremes et des Tribunaux, ainsi que tous les autres Criminels d’Etat.

On reforme les Codes Civil et Criminel. La liberté religieuse, celle de la presse, y sont sanctionnées. Celle des païsans y est favorisée. L’égalité des peines, et le jûgement par des paires y sont ordonnées. Toujours à vous,

L’abbé Piattoli

